DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 09/06/2021. The application has foreign priority to the Japanese application No. 2018-08-081540, which was filed on 04/20/2018.
Claims 1-8 and 17 have been changed, claim 18 has been added, and no claims have been canceled.
In light of applicant’s amendment, previous claim rejections under 35 USC 112(b) have been withdrawn. In addition, based on the applicant’s amendment, claims 1-16 are no longer interpreted to invoke 35 USC 112(f).
Claims 1-18 are pending with claims 1 and 17 as independent claims.
This action is made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe et al. (US 2007/0277091, pub. 11/29/2007, hereinafter as Torigoe) in view of Hunn et al. (US 2017/0287090, pub. 10/05/2017, hereinafter as Hunn).

As per claim 1, an information processing apparatus comprising:
	a processor, (Hunn discloses in [0218]) configured to: 
acquire a designated first component that has not been approved among one or more components which configure a document; (Hunn discloses in [0027 and 0074, 0104-0111] “Changes may be automated or require the permission of one or more contracting parties and/or third parties before taking effect… `Programmable components` are data objects that operate like programmable clauses in that they are programmed to respond in response to data in the manner mentioned herein, but are embedded in natural language contracts (e.g., a `price` object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range). `Programmable components` can be embedded into, or otherwise used by, a natural language clause. A natural language clause is preferably a static clause or subsections of a clause that includes natural language content… a price clause may update a warranty clause.” EX.: the price clause may be a first component embedded in a dynamic contract document such that the price component may change due to change in related component in the contract or change to related component external from the contract document. See fig. 17)
specify at least one second component, which has a determined relation with respect to the first component, among the components; (Hunn discloses in some set of state information and/or data input information. Selective state sharing can be used so that a party is shared the appropriate information and visibility into the data-driven contract and its associated data inputs, events, and actions… a party may be requested to verify if states consumed by a given transaction (e.g. in a UTXO BDL model) have previously been consumed as opposed to the validity of the transaction, which may enable enhanced privacy and scalability of the design. The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract.” EX.: the external data input may be a second component that is link to the first component in the dynamic contract such that the second component may be obfuscated, may be by a seller/first party, from a buyer/approver/second party to the dynamic contract) 
provide a notification of a request of an approval with respect to the first component to an approver in a case where all of the at least one specified second component is approved; (Hunn discloses in [0060 and 0114] “A business rule system may interact with the programmable clause and automatically sends a notification email based on given party-specific rules. For example, a termination notice should automatically be sent where "delivery date to a customer is >X days away" and "projected stock is >Y units", or "stock level >10,000" units and "purchase rate is a programmable clause may include a legal logic reference to the U.S. Bankruptcy Code to determine whether the contract should notify parties to perform some action terminate based on data from an accounting API integrated into the programmable clause. Parties may reflect a change by way of state update (e.g. specifying a new applicable interest rate). Updates to the programmable logic may then be reflected in the logic of the contract (e.g. a change in a legally permitted interest rate when signed off by the parties may update the payments calculated in the programmable clauses and paid under the contract e.g. via a payments API or pushed to external systems.” EX.: the first component may be programmed by business rules such that when a specified changed occurs to the price clause, for example, a notification should be sent to the buyer/approver) and
Hunn does not explicitly disclose
not provide the notification of the request of the approval with respect to the first component to the approver in a case where any one of the at least one specified second component has not been approved. However, Durfee, in an analogous art, discloses in ([col. 6, ln 49-64] “It is assumed that buyers (or their software) may accept only contracts which have been approved by the contract certifier. To maintain privacy, the contract certifier may see only obfuscated contracts, so only obfuscated contracts can be directly signed by the authority. Therefore, approval of a contract C is ascertained by providing the buyer or user with an obfuscated contract [obs(C)] that has been digitally signed by the certification authority, along with the same contract C with terms "in the clear." The software of the present invention checks that EX.: the buyer may have software instruction to only accept the obfuscated clauses that have been approved by contract certifier such as the zero-knowledge proofs.     
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hunn with the teaching of Durfee such that a buyer/approver/second party, to the dynamic contract, may add instructions such that a notification should be sent to him/her only if the second obfuscated terms/clauses have been verified by a contract certifier such as zero-knowledge proofs so that “Any changes that are made in the new contract may in some sense be “faithful” to, or in other words, consistent with the original contract --existing payment obligations may not decrease, expiration dates may not move into the future, new rights cannot be granted, and so on.” See Durfee background. 

As per claim 2, the rejection of the information processing apparatus according to claim 1 is incorporated and further wherein the processor provides the notification of the request in a case where a state, in which any one of the at least one specified second component is not approved, transitions to a state in which all of the at least one specified second component is approved; (Gaucas discloses in [0035] “The rules cause the system to monitor for changes in the template 405. Changes to the EX.: notifying the editor may be to remove invalid reference such that the dynamic document template transition to valid state). 

As per claim 3, the rejection of the information processing apparatus according to claim 1 is incorporated and further wherein the processor specifies the at least one specified second component which is included or quoted in the first component; (Hunn discloses in [0074] “`Programmable components` are data objects that operate like programmable clauses in that they are programmed to respond in response to data in the manner mentioned herein, but are embedded in natural language contracts (e.g., a `price` object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range… `Programmable components` can be embedded into, or otherwise used by, a natural language clause. A natural language clause is preferably a static clause or subsections of a clause that includes natural language content.).” EX.: the second external component may be linked/embedded in the first component such that the second component may change the first component). 

As per claim 4, the rejection of the information processing apparatus according to claim 2 is incorporated and further wherein the processor specifies the at least one specified second component which is included or quoted in the first component; (Hunn discloses in [0074] “`Programmable components` are data objects that operate like programmable clauses in that they are programmed to respond in response to data in the manner mentioned herein, but are embedded in natural language contracts (e.g., a `price` object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range… `Programmable components` can be embedded into, or otherwise used by, a natural language clause. A natural language clause is preferably a static clause or subsections of a clause that includes natural language content.).” EX.: the second external component may be linked/embedded in the first component such that the second component may change the first component). 

As per claim 5, the rejection of the information processing apparatus according to claim 3 is incorporated and further wherein the processor specifies a third component which includes or quotes the first component, and wherein the processor provides a notification of information of the third component to the approver, together with the request of the approval with respect to the first component; (Hunn discloses in [0074] “Multiple programmable components may be added into a EX.: multiple programmable second and third components, for example, may be connected and/or added to a first component). 

As per claim 6, the rejection of the information processing apparatus according to claim 4 is incorporated and further wherein the processor specifies a third component which includes or quotes the first component, and wherein the processor provides a notification of information of the third component to the approver, together with the request of the approval with respect to the first component; (Hunn discloses in [0074] “`Programmable components` are data objects that operate like programmable clauses in that they are programmed to respond in response to data in the manner mentioned herein, but are embedded in natural language contracts (e.g., a `price` object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range… `Programmable components` can be embedded into, or otherwise used by, a natural language clause. A natural language clause is preferably a static clause or subsections of a clause that includes natural language content…Multiple programmable components may be added into a given clause and multiple clauses in a contract may utilize programmable components. Programmable components may be connected, interdependent, or otherwise reference one another in the same clause or across multiple clauses in the EX.: multiple component may be linked together across multiple components. Thus, the second and third components may be referenced by the first component). 

As per claim 7, the rejection of the information processing apparatus according to claim 5 is incorporated and further wherein the processor provides the notification of the request in different aspects according to the information of the third component in a case of providing the notification of the request with respect to a plurality of first components which have different pieces of information of the third component; (Hunn discloses in [0060 and 0074] “`For example, a termination notice should automatically be sent where "delivery date to a customer is >X days away" and "projected stock is >Y units", or "stock level >10,000" units and "purchase rate is <500/day"…Programmable components` are data objects that operate like programmable clauses in that they are programmed to respond in response to data in the manner mentioned herein, but are embedded in natural language contracts (e.g., a `price` object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range… `Programmable components` can be embedded into, or otherwise used by, a natural language clause. A natural language clause is preferably a static clause or subsections of a clause that includes natural language content…Multiple programmable components may be added into a given clause and multiple clauses in a contract may utilize programmable components. Programmable components may be connected, interdependent, or otherwise reference one another in the same clause or across multiple clauses in the EX.: multiple component may be linked together across multiple components. Thus, the second and third components may be referenced by the first component). 

As per claim 8, the rejection of the information processing apparatus according to claim 6 is incorporated and further wherein the processor provides the notification of the request in different aspects according to the information of the third component in a case of providing the notification of the request with respect to a plurality of first components which have different pieces of information of the third component; (Hunn discloses in [0060 and 0074] “A business rule system may interact with the programmable clause and automatically sends a notification email based on given party-specific rules. For example, a termination notice should automatically be sent where "delivery date to a customer is >X days away" and "projected stock is >Y units", or "stock level >10,000" units and "purchase rate is <500/day"…`Programmable components` are data objects that operate like programmable clauses in that they are programmed to respond in response to data in the manner mentioned herein, but are embedded in natural language contracts (e.g., a `price` object that is programmed to change in response to an event occurring such as if the temperature in shipping container breaches a defined range… `Programmable components` can be embedded into, or otherwise used by, a natural language clause. A natural language clause is preferably a static clause or subsections of a clause that includes natural language content…Multiple programmable components may be added into a given clause and multiple clauses in a contract may utilize programmable components. Programmable EX.: multiple component may be linked together across multiple components. Thus, the second and third components may be referenced by the first component. The delivery date may be a component, the projected stock may be another component, stock level may be a third component, and purchase rate may be a fourth component. All these components may be associated with conditions indicated by “<” or “>” and if a condition is true, then the buyer/user may be notified). 

As per claim 9, the rejection of the information processing apparatus according to claim 1 is incorporated and further an information processing system comprising: the information processing apparatus according to claim 1; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (Hunn discloses in [0137 and 0196] “The contract editor interface may include an entity approval system, which can be used to manage versioning, negotiation, and eventual agreement on a set of clauses and/or the contract…Upon approval of one or more clauses, portions of the contract may be committed as a transaction to one or more distributed ledgers or version controlled within the platform. Renegotiation or amendments can additionally be facilitated by the entity approval system.”).

As per claim 10, the rejection of the information processing apparatus according to claim 2 is incorporated and further an information processing system comprising: the a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 11, the rejection of the information processing apparatus according to claim 3 is incorporated and further an information processing system comprising: the information processing apparatus according to claim 3; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 12, the rejection of the information processing apparatus according to claim 4 is incorporated and an information processing system comprising: the information processing apparatus according to claim 4; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 13, the rejection of the information processing apparatus according to claim 5 is incorporated and an information processing system comprising: the information processing apparatus according to claim 5; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 14, the rejection of the information processing apparatus according to claim 6 is incorporated and an information processing system comprising: the information processing apparatus according to claim 6; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 15, the rejection of the information processing apparatus according to claim 7 is incorporated and an information processing system comprising: the information processing apparatus according to claim 7; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 16, the rejection of the information processing apparatus according to claim 8 is incorporated and an information processing system comprising: the information processing apparatus according to claim 8; and a terminal that receives the approval from the approver in a case where the notification of the request of the approval is provided from the information processing apparatus; (rejected based on rationale indicated in rejection of claim 9). 

As per claim 17, a non-transitory computer readable medium storing a program causing a computer to: 
acquire a designated first that has not been approved component among one or more components which configure a document; (rejected based on rationale indicated in rejection of claim 1)
specify at least one second component, which has a determined relation with respect to the first component, among the components; (rejected based on rationale indicated in rejection of claim 1)
provide a notification of a request of an approval with respect to the first component to an approver in a case where all of the at least one specified second component is approved; (rejected based on rationale indicated in rejection of claim 1) and
not provide the notification of the request of the approval with respect to the first component to the approver in a case where any one of the at least one specified second component has not been approved; (rejected based on rationale indicated in rejection of claim 1).

As per claim 18, the rejection of the information processing apparatus according to claim 1 is incorporated, further, wherein each of the first component and the at least one specified second component is a component configuring a same document, and wherein the first component includes the at least one specified second component in the document; (Hunn and Durfee disclose a dynamic contract .

Response to Arguments
Applicant’s arguments with respect to at least claim 1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument: applicant’s argument may be based on amendment to the claims.
Response: new references have been applied to reject the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        12/02/2021

/SHAHID K KHAN/Examiner, Art Unit 2178